Cadlerock Joint Venture II, L.P. v Singh (2016 NY Slip Op 00589)





Cadlerock Joint Venture II, L.P. v Singh


2016 NY Slip Op 00589


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Mazzarelli, J.P., Acosta, Andrias, Richter, JJ.


45 107314/09

[*1]Cadlerock Joint Venture II, L.P., Plaintiff-Appellant,
vSarita Singh, Defendant-Respondent.


Vlock & Associates, P.C., New York (Steven Giordano of counsel), for appellant.
Law Office of Ariel Berschadsky, New York (Ariel Berschadsky of counsel), for respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered April 25, 2014, which, to the extent appealed from as limited by the briefs, denied plaintiff's motion for summary judgment on an assigned promissory note, unanimously affirmed, without costs.
Summary judgment was properly denied. Even assuming that defendant's signature on the note was genuine (see  Uniform Commercial Code § 3-307[1]), plaintiff failed to meet its prima facie burden of showing that it owned the note. Plaintiff claims that nonparty Wells Fargo Bank South Dakota, N.A., the original holder of the note, assigned it to nonparty Cadleway Properties, Inc. and that Cadleway Properties assigned the note to it. However, the first assignment says that Wells Fargo assigns to Cadleway Properties all of its right, title, and interest in each of the accounts identified in an account schedule which was supposed to be attached as exhibit A. However, the documents attached do not sufficiently establish the facts as alleged by plaintiff for the purpose of summary judgment.
In light of the above, we need not reach the parties' remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK